DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (Pub. No.: US 2015/0352357 A1); hereinafter referred to as “Wei”.
Regarding claims 1 and 13, Wei discloses a urinary incontinence treatment device including: a sensor (e.g. see figure 1 element 50, [0058]) for detecting urination; one or more stimulation pads (e.g. see figure 1 elements 54A, 54B) configured to impart 
Regarding claim 2, Wei discloses the sensor, the stimulation pads, and the mechanical member are attachable to a diaper (e.g. see [0050]-[0052]).
Regarding claim 3, Wei discloses a diaper, wherein the sensor, the stimulation pads, and the mechanical member are attached to the diaper (e.g. see [0050]-[0052]).
Regarding claims 4 and 5, see the rejection for claims 1-3.
Regarding claim 7, Wei discloses the mechanical member is configured to be positioned at the abdomen (e.g. see [0050]-[0052], element 46. Note: The processor and sensor is configured to and/or capable of being separated).
Regarding claim 8, Wei discloses a waterproof member for protecting the stimulation pads from the urination (e.g. see [0050]-[0052]. NOTE: Diapers are waterproof).
Regarding claim 9, Wei discloses the stimulus generation unit supplies an electrical signal to the stimulation pads, and wherein the stimulation pads are electrode pads configured to impart an electrical stimulus to the wearer in response to the supply of the electrical signal (e.g. see elements 42, 54A, 54B, [0058]).

Regarding claim 12, Wei discloses the device is for adults (e.g. see element 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Imran (Pub. No.: US 2017/0203100 A1).
Regarding claim 10, Wei discloses the claimed invention except for the electrical signal has a frequency of 10 to 50 Hz, and the electrode pads have an output current of 5 to 30 mA and an output voltage of 5 to 60 V. Imran teaches that it is known to use such a modification as set forth in Table 1 (between [0050] and [0051]) to provide stimulation parameters more tailored to the nerves associated with urination. It would have been obvious to one having ordinary skill in the art at the time the invention was 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792